237 S.W.3d 291 (2007)
Diana L. JOHNSON, Plaintiff-Respondent
v.
DIRECTOR OF REVENUE, State of Missouri, Defendant-Appellant.
No. 28615.
Missouri Court of Appeals, Southern District, Division One.
November 13, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole L. Loethen, Asst. Atty. Gen., Jefferson City, for appellant.
Brendon J. Fox, Beger & Bushie, LLC, Rolla, for respondent.
PER CURIAM.
The Director of Revenue appeals a judgment of the circuit court of Phelps County ordering the director to reinstate the driving privileges of Diana Johnson which were revoked pursuant to § 577.041, RSMo 2000. This court reverses and remands.
The director filed a motion asking this court to remand the case to the trial court for a hearing on the record. From the trial court's docket sheets and judgment, it can be discerned that a hearing was held and evidence presented; yet a letter from the court reporter indicates that no record of the hearing was made. Ms. Johnson asserts that a transcript is unnecessary for our determination on appeal because "[t]he only evidence put forth in the entire case was the Exhibit A submitted by the Director."
From the documents presented, it is unclear whether Exhibit A was the only evidence. Because it is unclear what evidence the trial court had before it, this court may not speculate on the evidentiary basis for the trial court's decision. Roberts v. Director of Revenue, 959 S.W.2d 949, 950 (Mo.App.1998); Wolansky v. Director of Revenue, 936 S.W.2d 578, 579 (Mo.App.1996). "Nonexistence of the transcript of the trial precludes appellate review and requires that the judgment of the trial court be reversed and remanded to permit the parties to try the case with a proper record." Silman v. Director of *292 Revenue, 914 S.W.2d 832 (Mo.App.1996); see also, Holt v. Director of Revenue, 926 S.W.2d 532, 533 (Mo.App.1996); Koehr v. Director of Revenue, 813 S.W.2d 363, 364 (Mo.App.1991).
The judgment of the trial court is reversed and the case is remanded for a new trial on the record.